DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 19 May 2022, have been entered in full.  Claims 9-12, 14, 16, 17 and 21 are canceled. Claims 4, 6, 8, 15 and 18 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-3, 5, 7, 13, 19 and 20 are under examination.
			Information Disclosure Statement

The information disclosure statement (IDS) (filed 17 December 2021; i.e. the F3 reference) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It  has been placed in the application file and the information referred to therein has been considered as to the merits. 
	The information disclosure statement (IDS) (filed 03 June 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It  has been placed in the application file and the information referred to therein has been considered as to the merits.
		Withdrawn Objections And/Or Rejections
	The duplicate claim warning to claim 21, as set forth at pages 4-6 of the previous Office Action (07 March 2022), is withdrawn in view of Applicant's arguments (19 May 2022).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 13, 19 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Geall et al. (US 2019/0062437; published 2/28/19, priority date 4/1/16) as evidenced by Crook et al. (Developmental Immunology, Vol 4:235- 246; 1996) in view of Yazdi et al. (Influence of Cellular Trafficking on Protein Synthesis Inhibition of Immunotoxins Directed against the Transferrin Receptors. Cancer Research 55:3763-3771; September 1, 1995).
The basis for this rejection is set forth at pages 8-11 of the previous Office Action (11 June 2021). 

APPLICANT’S ARUGMENTS POINT ONE	
	Applicant repeats arguments which are of record (See Applicant’s arguments, submitted 03 September 2021 and the previous Office Action; 07 March 2022). Applicant argues that the Geall priority application No. 62/316,919 teaches binding moiety A that recognizes “an anti-transferrin receptor”. Applicant argues that an anti-CD71 monoclonal antibody recognizes “transferrin receptor” and not an “anti-transferrin receptor”. 
	In response, the Examiner stated that Geall’s priority application No. 62/316,919 discloses a compound of Formula (1): A-X-B-Y-C, wherein A is a binding moiety, B is a polynucleotide, and X is a bond or first linker. At paragraph [0216], priority application No. 62/316,919 states: “In some instances, the binding moiety A is an antibody or binding fragment thereof that recognizes a cancer antigen’. The paragraph then goes on to list various proteins, including “anti-transferrin receptor”. The Examiner stated that one skilled in the art would know that  “anti-transferrin receptor” is not a cancer antigen and that one skilled in the art would know that  “transferrin receptor” is a cancer antigen. The Examiner stated that paragraph [0216] of application no. 62/316,919 clearly contains a typo.
	Applicant maintains that knowledge by one of ordinary skill in the art “that a transferrin receptor is a cancer antigen” does not justify replacement of “anti-transferrin receptor” with “transferrin receptor” in paragraph [0216] of application No. 62/316,919.  Applicant argues that such a modification would have to be immediately envisaged by or obvious to a person of ordinary skill in the art for the rejection to rely upon it.
Applicant discusses WO 02017173408. Applicant argues that WO 02017173408
is a publication of PCT application No. PCT/US2017/025608 claiming priority to provisional application No.  62/316,919. Applicant argues that the document provides evidence that one of ordinary skill in the art would have corrected the phrase in paragraph [0216] of provisional application No. 62/316,919 regarding “anti-transferrin receptor” by just deleting “anti-transferrin receptor.” Applicant directs the Examiner’s attention to paragraph [0216] of provisional application No. 62/316,919 and corresponding portion from paragraph [0290] of WO 2017173408. Applicant argues that the lists in paragraph [0216] of provisional application No. 62/316,919 and paragraph [0290] of WO02017173408 are identical, with the only difference being the absence of “anti-transferrin receptor” in paragraph [0290] of WO 2017173408. Applicant maintains that paragraph [0290] of WO 2017173408 provides evidence that one of ordinary skill in the art would not have reinterpreted paragraph [0216] of provisional application No. 62/316,919 regarding “anti-transferrin receptor” by replacing “anti-transferrin receptor” with “transferrin receptor” as implied by the PTO to support the rejection. Applicant argues that instead, one of ordinary skill in the art would have interpreted the error in paragraph [0216] of provisional application No. 62/316,919 regarding “anti-transferrin receptor” to be corrected by simply deleting “anti-transferrin receptor” from that paragraph, as was done in the corresponding PCT application. 
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
1.  As was stated above, Geall priority application No. 62/316,919 teaches Formula (1): A-X-B-Y-C, wherein A is a binding moiety, B is a polynucleotide, and X is a bond or first linker. At paragraph [0216], the priority application teaches: “In some instances, the binding moiety A is an antibody or binding fragment thereof that recognizes a cancer antigen’. The paragraph then goes on to list various proteins, including “anti-transferrin receptor”. The Examiner maintains that one skilled in the art would know that an “anti-transferrin receptor” is not a cancer antigen. One skilled in the art would know that a “transferrin receptor” is a cancer antigen. The Examiner maintains that paragraph [0216] of application no. 62/316,919 clearly contains a typo.
	2.   Applicant argument regarding WO 2017173408 are not persuasive because the applied art is Geall et al. US 2019/0062437. Geall et al. US 2019/0062437 teach that the that antibody or binding fragment thereof is an anti-transferrin receptor antibody. Thus, the error was corrected. 

APPLICANT’S ARUGMENTS POINT TWO
	Applicant argues that the PTO failed to provide the required reasoned explanation on why one ordinary skill in the art would have made multiple independent selections simultaneously to arrive at the claimed subject matter based on Geall’s provisional application. Applicant argues that in order to arrive at the claimed subject matter based on Geall’s provisional application No. 62/316,919, one of ordinary skill in the art would have made multiple independent selections simultaneously, while ultimately selecting one option out of 24,300 possible options. Applicant argues that the PTO failed to provide the required reasoned explanation on why one of ordinary skill would have made all the multiple independent selections simultaneously in order to arrive at the claimed subject matter based on Geall’s provisional application No. 62/316,919.
	Applicant argues that in order to arrive at the claimed subject matter based on Geall’s provisional application No. 62/316,919, one of ordinary skill in the art would have made each of the following selections simultaneously: (a) Select anti-transferrin receptor out of 162 targeting moieties in paragraphs [0214] and [0215] of Geall’s provisional application No. 62/316,919 (numbers of the possible target molecules listed paragraphs [0214] and [0215] in are 63 and 99, respectively); (b) select cysteine from two options including cysteine and lysin because a linker can be introduced into a side chain of cysteine or lysine; (c) select a non-cleavable linker from two options including a cleavable linker or non-a cleavable linker; (d) select one of maleimide, SPDP, BMPS, and GMBS out of 75 groups listed in paragraphs [0325] and [0326] of Geall’s provisional application No. 62/316,919; (e) select CD71 from two transferrin receptors, i.e., CD71 and TfR2.  Applicant maintains that arriving at the claimed subject matter based on Geall’s provisional application No. 62/316,919; involves selection of one options out of 162 x 2 x 2 x 75/4 x 2 = 24,300 possible options. Applicant argues that there is nothing in Geall’s provisional application that would motivate one of ordinary skill in the art to perform all these multiple selections simultaneously.
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	1. The instant rejection is unpatentable over Geall et al. (US 2019/0062437) as evidenced by Crook et al. (Developmental Immunology, Vol 4:235- 246; 1996) in view of Yazdi et al.  The rejection is not based on Geall’s provisional application No. 62/316,919
	2.  One of skill in the art would not have to do a lot of picking and choosing to make the claimed invention. The instant claims are broadly drawn to a conjugate comprising an anti-CD71 monoclonal antibody and any drug (i.e. any RNA).
	Yazdi et al. already teaches the anti-CD71 monoclonal antibody.  Yazidi et al. teach 5E9 and OKT9. Yazdi et al. also teach that monoclonal antibody 5E9 and OKT9 bind to different sites on the transferrin receptor (TfR). Yazdi et al. also teaches conjugates of the 5E9 and OKT9 antibodies comprising a toxin (gelonin). 
Geall et al. teach compositions and pharmaceutical formulations that comprise a binding moiety conjugated to a polynucleic acid molecule and a polymer (abstract). Geall et al. teach that in certain embodiments, a molecule of Formula (I): A-X--B--Y--C Formula I, wherein A is a binding moiety; B is a polynucleotide; C is a polymer; X is a bond or first linker; and Y is a bond or second linker (paras 0005-0012). Geall et al. teach that in some embodiments, the binding moiety is an antibody or binding fragment thereof (para 0019). Geall et al. actually claims wherein the antibody or binding fragment thereof is an anti-transferrin antibody or binding fragment thereof (see Geall et al. at claims 1 and 10). The transferrin receptor is also known as CD71 as evidence by Crook et al. Geall et al. teach maleimide linkers (paras 0498-0499 and 502)(i.e. covalent, non-cleavable linkage). 

APPLICANT’S ARUGMENTS POINT THREE	
	Applicant argues that based on the PTO’s comments on page 11 of the Office Action, it appears that the PTO is not convinced that Reference 1 provided with the previous response teaches introduction of siRNA in the lysine residues of the antibody. Applicant argues that to address the PTO’s concerns, Applicant encloses with the present reply, Reference 2, (Hudson et al. International Journal of Pharmaceutics 182 (99), 49-58). Applicant argues that because Reference 2 has the same first author from the same research group, Reference 2 may be used as evidence for information provided in Reference 1.
	Applicant argues that the rejection appears to assume that a linker is introduced into lysine in Reference 1. Applicant argues that according to Section 2.2 in Reference 1, succinimidyl 4-(maleimidomethyl)cyclohexane-1- carboxylate (SMCC) was added to IgG or OX-26 antibody to obtain antibody derivative with SMCC. Then, according to Section 2.3 in Reference 1, the obtained maleimide-antibody was conjugated with thiol modified ODN. Applicant argues that the same scheme was taken in Reference 2 from the same research team whose corresponding author is the same as that of Reference 1. Applicant argues that Fig. 2B in Reference 2 shows the scheme of preparation of the conjugate in the same manner as described in Reference 1.  
	Applicant argues that according to Fig. 2B in Reference 2, an amino group of lysine in IgG is reacted with SMCC to form the maleimide-antibody wherein the maleimide is linked to an amino group of the antibody. Applicant argues that in the obtained conjugate disclosed in Reference 1, a linker is introduced into an amino group of an antibody. Applicant argues that the difference between the claimed subject matter and Reference 1 is the site to which a linker is connected.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
1.  As was stated in the previous Office Action, Applicant argues unexpected results by comparison with the closest prior art. MPEP 716(e) teaches: Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the Examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961).
In the instant case, the Examiner prior art relied upon is Geall et al. (US 2019/0062437; published 2/28/19, priority date 4/1/16). Applicant submitted Nadia Normand-Sdiqui,; International Journal of Pharmaceutics 163:63-71  (i.e. Reference 1).
Applicant argued the claimed subject matter relates to an introduction of siRNA to an SH group on an antibody via a linker. Applicant maintains that such introduction has a difference on silencing efficiency. Applicant argues that previously, it was unknown that silencing effect was obtained when using a conjugate having an siRNA connected to an amino group of an antibody via a linker. Applicant argues that Reference 1 recommends introducing an -s-s bond into a linker of a conjugate, which is contrary to the language of claim 1, which recites the linker has no -S-S- bond in the linker.
Applicant also submitted the Sugo Declaration under 37 CFR 1.132. In summary, Declaration states that Reference 1 describes the introduction of siRNA in the lysine residues of the antibody (maleimide-modified lysine residues) and thiol-modified siRNAs for conjugating into the antibody. The Declaration states that the antibody-conjugate of the instant application induced much stronger silencing at only 10 nM. The Declaration states that the antibody-nucleic acid conjugate of the instant application differs only in the linking method between the antibody and the nucleic acid from that of REFERENCE 1. The Declaration states that the antibody-conjugate of the instant application showed a silencing effect more than 100 times stronger, suggesting that the linker used in the instant application has a significant advantage over the linker used in REFERENCE 1. The Declaration states that the conjugate with a nucleic acid covalently linked to the SH group of an antibody via a linker with no -s-s- bond in the linker is advantageous over the conjugate of REFERENCE 1 because its silencing effect is more than 100 times stronger.
2.  The Examiner stated that the Sugo Declaration under 37 CFR 1.132 was insufficient because the Sugo Declartion employs a specific linker which is not recited in the instant claims; unexpected results must be commensurate in scope with the claimed invention. 
3.   The Examiner submits that Applicant’s arguments regarding Reference 1 and Reference 2 and the purported induction of siRNA in the lysine residues are not persuasive because of MPEP 716(e). MPEP 716(e) teaches:  An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
In the instant case, the Sugo Declaration discusses the purported introduction of siRNA in the lysine residues of the antibody (maleimide-modified lysine residues) and thiol-modified siRNAs for conjugating into the antibody. The Sugo Declaration compares it to their unexpected results. But as was stated above, the Sugo Declaration under 37 CFR 1.132 is inefficient because it is not commensurate in scope with the claimed invention.  The Sugo Declaration employs a specific linker which is not recited in the instant claims. 
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

			Conclusion
		No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/24/2022